Citation Nr: 1707924	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post nephrectomy, claimed as due to exposure to asbestos, hydraulic fluid and/or petroleum products.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

The appeal to the Board arose from July 2011 rating decision in which the RO denied service connection for renal cell carcinoma, status post right nephrectomy, claimed as due to exposure to asbestos, hydraulic fluid and/or petroleum products.  In August 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in October 2012. 

In August 2013, the Board remanded the  claim on appeal to the RO, via the Appeals Management Center (AMC) for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2014 supplemental statement of the case (SSOC)), , and returned the matter to the Board for further appellate consideration.

As for the matter of representation, the record reflects that the Veteran was previously represented by Veterans of Foreign Wars of the United States, as reflected in a February 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In September 2014, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming Disabled American Veterans as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

The Board notes that the appeal is now fully being processed utilizing the paperless, , electronic Veterans Benefits Management (VBMS)and Virtual VA claims processing systems.  All such records have been reviewed.  For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded a VA examination in May 2011 with a staff physician.  After reviewing the claims file and examining the Veteran, the examiner determined that although not beyond the realm of possibility, statistically, it was much less likely than not that the Veteran's renal cell carcinoma was caused by his asbestos exposure.  The examiner indicated that there was some mention in the literature that people with asbestos exposure may have an increased risk, but it did not appear to be a well-established risk.  The examiner also indicated that it appeared that the Veteran was only exposed to asbestos occasionally when he had to unwrap pipes.  The examiner further observed that the Veteran did have several risk factors for renal cell carcinoma, including obesity and hypertension.  However, the examiner indicated that he could not offer an opinion on hydraulic fluid as he did not know how much was handled or what kind of tests were performed.

In the August 2013 remand, the Board instructed the AOJ, among other things, to arrange for the Veteran to undergo a VA examination, by an appropriate VA physician.  The examiner was to render an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (i.e a 50 percent or greater probability) that the Veteran's renal cell carcinoma had its onset in service or was otherwise medically related thereto.  

In rendering the requested opinion, the Board directed the examiner to  specifically consider and discuss the in- and post-service treatment records, as well as the Veteran's contentions, including his exposure to asbestos, hydraulic fluid and petroleum products.  Specifically, the examiner was to address the Veteran's described duties onboard the Navy aircraft carriers.  The examiner was to also address the Occupational Risk Factor study submitted by the Veteran's representative and the lay statements from fellow service members who confirmed that the Veteran worked with hydraulic fluid. 

A review of the record reveals that pursuant to the remand, the Veteran was examined in November 2013.  The examiner opined that it was less likely than not that the Veteran's renal cell carcinoma was caused by his exposure to asbestos, hydraulic fluid and/or petroleum products.  The examiner indicated that the medical literature on chemical agents as a cause of renal cell carcinoma is not extensive and consists mainly of statistical studies.  The examiner found that there were no statistical studies for "PCBs and Benzene" and the only medical literature available on "Cadmium, Asbestos, and Petroleum products" is not based upon extensive science, but rather on a hypothesis level.  The examiner did not address the Occupational Risk Factor study submitted by the Veteran's representative.

The examiner further noted that the "Veteran has not made a strong case that he was actually exposed to Asbestos, Benzene, PCBs or the other substances mentioned, except for [throwing] up the names."  However,  the Veteran has consistently reported working with hydraulic fluid in the course of his duties as a machinist.  Moreover, lay statements from fellow service-members corroborate that the Veteran worked with this fluid.  The Veteran is competent to describe his duties in service as well as testing that he underwent during the course of these duties, and  his fellow service members are competent to report what they observe.  See 38 C.F.R. § 3.159(a)(2).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There appears to be no reason to question the  veracity of the lay assertions in this regard.  In fact, a May 1966 service treatment record appears to document some type of blood and urine work.  As the examiner's opinion is not shown to be based on full consideration of all medical evidence and other objective evidence, as well as all lay assertions, as directed, the opinion is deficient.  

Under circumstances, the Board is unable to find that the opinion obtained substantially complies with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet.  App. 141, 146-47 (1999).  Accordingly, further remand of this matter is required.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or to otherwise obtain a medical opinion when developing a service connection claim, it must provide or obtain one that is adequate for purposes of the determination being made).

Accordingly, on remand the AOJ should arrange to obtain further medical opinion addressing whether the Veteran's renal cell carcinoma had its onset in service or is otherwise medically related to service-preferably, by a physician who has not previously examined him- based on full consideration of all pertinent and other objective evidence, as well as the competent lay assertions in support of the claim.

The AOJ should only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for service connection for renal cell carcinoma  (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from appropriate physician with experience in the diagnosis and treatment of kidney-related cancers-preferably, one who has not previously examined him-an opinion addressing the etiology of the renal cell carcinoma.

Only arrange for the Veteran to undergo a VA examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and all lay assertions of record.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability had its onset during, or is otherwise medically related to, the Veteran's period of active military service, to include symptoms experienced therein.

In rendering such opinion, the physician must consider and discuss all medical and other objective evidence of record, to include all pertinent in- and post-service treatment records,  and the Occupational Risk Factor study submitted by the Veteran's representative.

The examiner must also consider and discuss all lay assertions, to include the  Veteran's contentions as to his in-service exposure to asbestos, hydraulic fluid and petroleum products; his  described duties onboard the Navy aircraft carriers; his assertions as to the nature, onset and continuity of symptoms; and assertions reflected in statements offered by others on his behalf.

Such should specifically include the following: 

a. statements from the Veteran, to the effect that, he was exposed to asbestos when doing work on steam lines; that no mask or gloves were provided; that while working on hydraulic rams and filters for the aircraft elevators and steering gears, the Veteran was constantly exposed to hydraulic fluid, sometimes immersed up to his elbows. a.  

b.  statements from two soldiers who worked alongside the Veteran during his period of active duty service,  to the effect that, the ship was overcrowded which forced the Veteran to sleep next to the equipment in the hydraulic ram room, suggesting the Veteran had more exposure to chemicals beyond his work duties.

The physician is advised that the Veteran is competent to report his symptoms and history, and that his former service comrades are competent to report matters within their personal knowledge, to include matters observed; the lay assertions in this regard must be considered in formulating the requested opinion.

The examiner must discuss the significance of the Veteran's exposure to asbestos, hydraulic fluid and/or petroleum products and reported symptoms as indicator(s) of the onset of renal cell carcinoma.

If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




